Citation Nr: 0939890	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-23 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an October 1992 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
heart condition, involved clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1979 to August 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, granting service connection for a heart 
condition as of February 27, 2004.  

The Veteran appealed this decision in October 2006, alleging 
that he was entitled to an earlier effective date because of 
CUE in the October 1992 rating decision.  In November 2007, 
the RO issued a decision finding that no CUE existed in the 
October 1992 rating decision.  


FINDINGS OF FACT

1.  The Veteran was denied service connection for a heart 
condition in an October 1992 rating decision.  The Veteran 
was notified of this decision in November 1992 and he did not 
appeal the decision.  

2.  The Veteran has not established, without debate, that 
additional evidence constructively in VA's possession at the 
time of the October 1992 decision, if considered, would have 
affected the outcome of the claim.  


CONCLUSION OF LAW

The October 1992 rating decision, which denied the Veteran's 
claim of entitlement to service connection for a heart 
condition, did not involve CUE.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.105 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Given the 
parameters of the law surrounding CUE claims, the duties to 
notify and assist imposed by the VCAA are not applicable 
where CUE is claimed, in Board decisions (see Livesay v. 
Principi, 15 Vet. App. 165 (2001), or in RO decisions (see 
Parker v. Principi, 15 Vet. App. 407 (2002)).  

As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record. Id.  

Relevant Laws and Regulations

Rating actions are final and binding based on the evidence of 
record at the time the claimant is notified of the decision 
and may not be revised on the same factual basis except by a 
duly constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year form notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2009).  Previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error."  For CUE to exist:  

(1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were 
weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  These holdings were clarified by VA's 
Office of General Counsel in VAOPGCPREC 12-95.  With respect 
to final agency of original jurisdiction (AOJ) decisions 
rendered on or after July 21, 1992, an AOJ's failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error, if such 
failure affected the outcome of the claim.  Id.  

Facts and Analysis

The Veteran contends that the evidence of record clearly 
demonstrates that his heart problems began in 1983 during his 
active military service.  The Veteran's representative also 
alleged in an October 2009 argument that the Veteran was 
entitled to an earlier effective date because the RO's 
failure to consider the Veteran's 1988 diagnosis of a heart 
problem at the time of the October 1992 rating decision 
amounted to CUE.  However, as discussed below, the evidence 
of record demonstrates that the October 1992 rating decision 
was not the product of CUE.  

VA treatment records submitted by the Veteran since filing 
his claim to reopen in February 2004 indicate that the 
Veteran was diagnosed with a heart murmur in July 1988.  
Subsequently, the Veteran was afforded an echocardiogram in 
August 1988 that revealed asymmetric septal hypertrophy with 
left ventricular outflow tract obstruction.  An August 1988 
clinical record notes that this was thought to be a normal 
variant.  The record also indicates that the Veteran was 
prescribed Verapamil to treat his respiratory dyspnea.  

The above evidence was not of record at the time of the 
previous denial of the Veteran's claim in October 1992.  
However, while these records were not in the claims file at 
the time of the prior decision, VA treatment records are 
considered to constructively be in VA's possession.  VA 
medical records concerning a claimant which are in VA's 
possession at the time VA adjudicators render a decision on a 
claim will be considered to be evidence which was in the 
record before the adjudicators at the time of the decision, 
regardless of whether such records were actually before the 
adjudicators at the time of the decision.  Bell v. Derwinski, 
2 Vet. App. 611 (1992); VAOPGCPREC 12-95.  

Therefore, the Board must consider whether the RO's failure 
to consider the 1988 VA treatment records at the time of the 
October 1992 rating decision constituted clear and 
unmistakable error.  The Veteran has essentially argued that 
if the 1988 medical records had been considered by the RO in 
1992, he would have been granted service connection for a 
heart condition upon filing his claim on April 13, 1992.  

The Veteran was denied service connection for 
"hypertension/heart condition" in October 1992 because the 
RO found no evidence of hypertension while the Veteran was on 
active duty or within one-year of his separation from active 
duty.  The RO noted reviewing the Veteran's service medical 
records, which did not indicate that the Veteran complained 
of or was treated for hypertension during his military 
service.  The RO noted that the Veteran was treated in 
September 1983 with complaints of chest pain, but an 
electrocardiogram performed at this time was normal.  A May 
1992 VA treatment record also noted that the Veteran had a 
history of a heart murmur and an asymmetric septal 
hypertrophy and that he treated these conditions with 
Verapamil.  

To constitute clear and unmistakable error, it must be shown 
that the failure to consider the 1988 medical records 
affected the outcome of the October 1992 rating decision, and 
that reasonable minds could not differ on this fact.  
However, the evidence does not suggest, without debate, that 
these records would have affected the outcome of the 
Veteran's claim.  The RO denied the Veteran's claim, to 
include a heart condition, because there was no evidence of a 
chronic heart condition during active service or within one 
year of separation from active duty.  The RO was aware that 
the Veteran suffered from chest pain during active duty, and 
that he was noted to have a history of a heart condition 
several years after separation.  However, there was no 
evidence relating this heart condition to military service.  
If the 1988 records had been considered by the RO, they would 
not have resolved the deficiencies cited by the RO in its 
October 1992 decision, since the Veteran's separation from 
active duty was in 1986, or 2 years prior to the 1988 
diagnosis of a heart condition.  There would still be no 
evidence of a chronic heart disorder during military service 
or within one year of separation from active duty.  

The above conclusion is supported by the RO's subsequent 
rating decision of June 1995, in which the Veteran's claim of 
entitlement to service connection for a heart condition was 
again denied.  At the time of this decision, the record 
contained an August 1994 VA treatment note that indicated 
that the Veteran was diagnosed with a heart condition, namely 
a heart murmur, in 1988.  However, even after reviewing this 
evidence, the RO again noted that there was no evidence of 
treatment for a heart condition until several years after 
separation from active duty and there was no evidence 
suggesting that this condition was related to active service.  
Therefore, the evidence demonstrates that the RO's failure to 
consider the 1988 VA treatment records at the time of the 
October 1992 rating decision was not CUE, since it is 
debatable, and demonstrated by the evidence of record, that 
it would not have affected the outcome of the claim.  See 
Russell, 3 Vet. App. at 313.  

The Veteran has also argued that his service treatment 
records demonstrate that his heart problems began in 1983.  
In essence, the Veteran is arguing that the RO misinterpreted 
his service treatment records when denying his claim in 
October 1992.  However, a simple disagreement with how the RO 
evaluated the facts is not sufficient to raise a valid claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The 
record demonstrates that the Veteran's service treatment 
records were reviewed by the RO at the time of the October 
1992 rating decision.  In fact, the RO specifically noted 
that the Veteran was treated for chest pain in September 
1983.  The fact that the RO interpreted the facts differently 
from the Veteran at this time does not rise to the level of 
clear and unmistakable evidence.  

The Veteran also argued in a statement received by VA in 
January 2006 that his original claim of 1992 was for 
idiopathic hypertrophic subaortic stenosis.  The Veteran 
contended that the RO did not properly adjudicate his claim 
in that they considered it to be a claim for hypertension.  
However, this assertion is incorrect on the part of the 
Veteran.  The October 1992 rating decision clearly indicates 
that the Veteran's claim is entitlement to service connection 
for a "heart condition."  While the RO did discuss 
hypertension as part of this claim, the RO also discussed the 
Veteran's history of in-service chest pain and concluded that 
service connection for "hypertension/heart condition" was 
not warranted.  Therefore, while the RO considered 
hypertension as part of the Veteran's claim, it did not limit 
the Veteran's claim to just hypertension in October 1992.  

Additionally, VA received a number of records in June 2009 in 
support of the Veteran's claim pertaining to his military 
discharge of 1986.  These records demonstrate that the 
Veteran was separated under honorable conditions for using 
marijuana during his military service.  These records do not 
provide any evidence relating to the Veteran's heart or his 
general medical condition during military service or within 
one year of his separation from active duty.  They provide no 
evidence relevant to the Veteran's claim and do not support a 
finding of CUE.  

Finally, the record also contains a number of letters from 
private physicians.  According to a February 2004 letter 
prepared by a physician with the initials T.C.G., the 
Veteran's heart condition was a congenital condition that was 
aggravated by physical activity.  The record also contains a 
letter dated May 2006 from a private physician with the 
initials W.K.C.  According to Dr. C, the Veteran had severe 
hypertrophic obstructive cariomyopathy that worsened during 
his military service.  Dr. C felt that the Veteran's in-
service symptoms were mistakenly attributed to other 
conditions.  Finally, the record contains a letter prepared 
by a private physician with the initials W.O.L and dated May 
2006.  Dr. L also indicated that the Veteran had a heart 
condition upon entering active duty that was aggravated by 
physical exertion.  

While the above letters suggest that the Veteran's heart 
condition has existed since before his enlistment with the 
military, they do not provide support for the Veteran's claim 
of CUE.  As already noted, a determination of CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The 
private opinions discussed above were not of record at the 
time of the rating decisions of October 1992 or June 1995.  
Furthermore, it appears that the Veteran is again arguing 
that the facts of record were not interpreted properly during 
the prior rating decision of record.  A factual dispute, as 
already discussed, is not sufficient to demonstrate CUE.  
Luallen, 8 Vet. App. at 95.  

Furthermore, the mere fact that the Veteran has now submitted 
evidence suggesting that his heart condition is related to 
military service is not sufficient to warrant an earlier 
effective date.  The effective date of an evaluation and 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The Veteran was denied service connection for a heart 
condition in an October 1992 rating decision.  The Veteran 
did not appeal this decision and it became final.  The 
Veteran was again denied service connection for a heart 
condition in a June 1995 rating decision.  The Veteran did 
not appeal this decision either, and it too is final.  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, 
since CUE has not been shown in this case, the earliest 
effective date that is available for the Veteran is February 
27, 2004 - the date the Veteran filed his claim to reopen.  

Under these circumstances, the Board finds that the Veteran 
has not established, without debate, that the correct facts, 
as they were then known, were not before the RO, or that the 
RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time of the October 
1992 rating decision.  Based on the evidence then of record, 
both actually and constructively, and the law then in effect, 
the October 1992 rating decision was not the product of CUE.  
38 C.F.R. § 3.105(a).  Accordingly, the appeal must be 
denied.  


ORDER

The October 1992 rating decision, in which the RO denied the 
Veteran's claim of entitlement to service connection for a 
heart condition, did not involve CUE.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


